151mm: ﬁizthzz anuri nf Appeals

For the Seventh Circuit
Chicago, Illinois 60604

November 7, 2005
Before

Hon. anAMJA. PommR, Circuit Judge
Hon. FRANK H. EASTERBROOK, Circuit Judge

Hon. Ime DUMOM)Rome, Circuit Judge

JAmm BRHL, Appeal from the United
Plaintiff—Respondent, States District Court
for the Northern
No, 05-8024 v, District of Illinois,

Eastern Division.

COUNTRYWIDE HOME LOANS, INC.,

Defendant—Petitioner. NO- 05 C 2713
John W. Darrah, Judge.

Order

The slip opinion of this court issued on October 20, 2005,
is amended as follows:

Delete the word "unsolicited" appearing on page 2, line 3,
and on page 6, line 4.